Interim Decision 4t1700

MATTER OF FINAII
In Deportation Proceedings

A-13054549
Decided by Board February 10, 1967
Although respondent's business is that of an independent landscape contractor,

since the evidence shows he is skilled and qualified in authentic Polynesian
construction ; remodels and redecorates restaurants with Hawaiian-style
thatch roofs ; has contracts for the construction of canoe houses, native houses,
and buildings of historical interest amounting to opprosiroately $20,000; has
an original investment of more than $1,000 in trucks and other equipment and
employs one person in his business, he comes within -the exception of 8 (4 R
212.8(b) (4) as "an alien Wno will engage in a commercial . . . enterprise in
which he had invested or is actively in the process of investing a substantial
amount of capital" ; therefore, he is exempt from the labor certification requirement of section 212(a) (14) of the Immigration and Nationality Act, as amended.
CHARGE:

Order: Act of 1952---Section 241 (a) ( 9 ).:(8 U.S.C. 1251 (a) ( 9) I—Failed to comply with conditions of non-immigrant status.
ON BrilArr or Sourreg!

ON HortAx.r or neoroaromv :

Donald L. Ungar, Esquire
220 Bush Street
San Francisco, Calif. 94104

Irvthg A. Appleman
Appellate Trial Attorney
(Oral argument)

(Brief submitted)

The special inquiry officer, in a decision dated October 5,1966, grants
the respondent's application- for adjustment of status under section
245 of the Immigration and Nationality Act and certifies his order for
final decision of the Board of Immigration Appeals.
Respondent, a married male alien, 44 years of age, is a native and
citizen of Tonga. He was admitted to the United States as a student
on September 5, 1962. It is conceded that he is deportable as charged
in the order to show cause.
The respondent's application for relief under section 245 of the
Immigration and Nationality Act is concerned with the issue of
whether he is required to submit a certification from the Secretary of
Labor pursuant to section 212(a) (14) of the Immigration and Nation-

86

Interim Decision #1700
ality Act, as amended. This issue was before us when we last considered
the case on August 4, 1966. We noted on that occasion that the special
inquiry officer's conclusion that the respondent is not required to have
a labor certification because he was self employed was rendered prior to
-

the publication on July 23, 1966 of regulations setting forth the classes
of aliens exempted from obtaining a certification (31 Fed,. Reg. 10021,
8 CPR 212.8(b) ). We remanded the ease to the special inquiry officer

for consideration of what effect, if any, the published regulation would
have on respondent's application for adjustment of status and to enable
the Immigration Service and respondent to make such further representations as they desire.
The facts of the case are fully stated in the special inquiry officer's
opinion of May 13, 1966. They establish that the respondent violated
his student status by engaging in employment as a yardman earning

$350 per month. Since 1964 the respondent has been engaged in landscaping enterprises as an independent contractor. According to the record, he has invested more than $1,000 in equipment to carry on this
business. He advertises in newspapers and makes estimates upon request by prospective customers. He undertakes the project after the
price has been agreed upon. He builds and thatches native buildings in
Hawaii which are of particular value to those interested in attracting
tourists.
The record, contains evidence that the respondent has unique skills in

the area of anthentic Polynesian construction and that these skills do
not in any way compete with the available skills of United States citizens (Ex. 4). There is also evidence that the respondent is the only
independent contractor qualified in Polynesian construction that could

be obtained by the operator of a large tourist attraction (Ex. 4). He
also remodels and redecorates restaurants with Hawaiian-style thatch
roofs. Ho employs a resident alien in his construction business_ It is
alleged that he has offers of contracts for similar construction and
redecorating.
Section 212(a) (14) of the Immigration and Nationality Act (8.
U.S.C. 1182(a) (14) ) as amended by the Act of October 3, 1965 y
providesnathlkigoentrhUdSasfo
the purpose of performing skilled or unskilled labor is ineligible for a
visa unless the Secretary of Labor has determined and certified to the
Secretary of State and to the Attorney General that (A) there are not
sufficient workers in the United. States who are able, willing, qualified
and available at the time of application for a visa and admission to

the United States to perform such labor at the place to which the alien
is destined and (B), the employment of such aliens will not adversely
affect the wages and working conditions of workers of the United
87

Interim Decision #1700
States similarly employed. 8 CFR 212.8( b) interprets what amounts
to the performance of skilled or unskilled labor referred to in Section
212(a) (14) (supra). It reads in pertinent part: "The following members are not considered to be within the purview of section 212(a) (14)
of the Act and do not require a labor certification : . . . (4) an alien
who will engage in a commercial or agricultural enterprise in which he
had invested or is actively in the process of investing a substantial
amount of capital; . . ."
The foregoing regulation raises the issue of what amounts to a
"substantial amount of capital." The special inquiry officer is of the
opinion that the term refers to an amount of capital which is substantial according to the enterprise under consideration, and that the
term is not restricted to a monetary amount. The special inquiry officer

concludes that the respondent has invested a substantial amount of
capital for his particular business since the evidence establishes that
he (respondent) lies contracts for the construction of Canoe houses,
native houses, and buildings of historical interest amounting to some
$30,000 or more; that the respondent has the equipment, the knowhow, and the facilities to carry on this commercial enterprise and that
his original investment now amounts to considerably more than $1,000
in trucks and other equipment.
The Service takes the position that an alien who organizes and
creates a commercial enterprise of his own with a small investment of
capital that he has earned by performing skilled of unskilled labor
cannot avoid the exclusion provisions of section 212(a) (14) unless the
alien proves by tangible evidence that his business was established in
good faith and that he has the ability and resources to continue and
expand the enterprise. The Service maintains that there is no substantial evidence of record that the respondent is conducting a busineis of the magnitude that he alleges. The Service argues that there
is only the respondent's testimony that he has contracts amounting to
some $30,000 or more. The Service doubts the respondent's testimony
that his investment has been steadily increased since he went into
business. The Service seeks a remand of the case for additional evidenc6
of the operation and volume of business the respondent now has.
We find no basis for a remand of the case to the special inquiry
officer. The record contains sufficient evidence for a decision on the
merits. Our order of August 4, 1966 afforded the Service and the
respondent an opportunity to reopen the proceeding for additional
evidence. The Service, on August 30, 1966 and the respondent on
August 25, 1966, advised the special inquiry officer that they had no
objection to his consideration of the case without further hearing The
case has been pending since the order to show cause was issued in

88

Interim Decision #17e0
December of 1963. Evidence of the volume now grossed by the respondent is not essential for a final disposition of the issue before us.
8 CFR 212.8 (b) (4) does not define the terms "commercial or agricultural enterprise" and "substantial amount of capital." We agree that
an alien who seeks an exemption from the labor certification requirement of section 212(a) (14) has the burden: of establishing his good
faith intention of engaging in that enterprise and his ability and resources to carry on the contemplated enterprise. The test of the alien's

ability and resources to carry on the contemplated enterprise can not
be measured by hard and fast rules or by the amount of capital he
invests in the undertaking. It will -vary with the nature of the enterprise. Whether the contemplated. enterprise will be one that -has a
reasonable chance of success can not be' tested in every case by the

alien's ability or resources. There are certain risk factors associated
with the establishing of any commercial or agricultural enterprise. We
do not agree with the Service argument that a laboring background
should be considered as a factor in judging the respondent's ability
to carry on in his chosen field. This also would vary with the nature
of the enterprise. There are many successful enterprises in the building industry whiCh were established by men with laboring backgrounds.

The special inquiry officer concludes that as a matter of law the
respondent has met the burden. of establishing that he is an alien
who is engaged -in a .commerciabenterprise in which he has invested
a substantial amount of capital and therefore comes within the exceptig•of 8 CFR 212.8(b) (4). We-affirm this conclusion. The respondent
is eligible to receive an immigrant visa as he is exempted from procuring a labor certification by the provisions of 8 CFR 212.8 (b). Since
it appears that an immigration visa is currently available under the
quota of Tonga, we affirm the approval of the respondent's application

for an. adjustment of staus pursuant to the provisions of section 245
of the Immigration and Nationality Act. The Service request to
remand the case to the special inquiry officer will be denied. Anappropriate. order will be entered.
ORDER : It is directed that the order entered by the special inquiry
officer on October 5, 1966 be and the same is hereby affirmed. The
Service request to remand the case to the special inquiry officer is
hereby denied.

89

